207 Ga. 304 (1950)
61 S.E.2d 150
MANNING et al.
v.
SIMMONS et al.
17137.
Supreme Court of Georgia.
September 14, 1950.
*305 Kenneth L. Leake and S. Gus Jones, for plaintiffs.
*306 James D. Shannon, Carlisle & Bootle, and Martin, Snow & Grant, for defendants.
HEAD, Justice.
1. No valid decree registering the title to lands can be entered without allegations and proof of good title in the applicant. Rock Run Iron Co. v. Miller, 156 Ga. 136 (118 S. E. 670); Thomasson v. Coleman, 176 Ga. 375 (167 S. E. 879).
2. The answer and cross-action of the movants clearly demonstrate that they have no record title to the lands claimed by them. The record shows that the lands were sold on application of Mary L. Martin (formerly Mary L. Manning), guardian of Rutha Mae Manning and P. W. Manning, and that the application and all subsequent proceedings were had in substantial compliance with the laws governing sales by guardians. No relief is sought as to the alleged fraudulent acts of W. H. Simmons by cancellation, of the guardian's deed; and without the relief of cancellation, the movants can not prove any title to the land they seek to have registered.
3. Without proper parties, appropriate pleadings and prayers, even a court of equity can not grant the relief of cancellation. Kehr v. Floyd & Co., 132 Ga. 626 (64 S. E. 673); Taylor v. Colley, 138 Ga. 41 (74 S. E. 694). Under the foregoing rules, no relief could be granted on the motion, cross-action, and intervention of Betty Jean Manning et al., and the trial court did not err in sustaining the demurrer.
Judgment affirmed. All the Justices concur.